DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Response to Amendment
3.	Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant in general argues (see remarks pages 6-8) that the reference, McEldowney fails to disclose, a polarizer that lets the reflected polarized light pass through while blocking other lights with polarizations different from the predetermined polarization.
In response, examiner respectfully indicate that, McEldowney discloses an imager/polarization capturing device, including structured light source (e.g., paragraphs 0005,0031,0070,0080), and a polarizer that lets the reflected polarized light pass through (e.g., paragraph 0078, indicates; In some embodiments, the polarized image sensor 401 may be an NIR polarized image sensor configured to capture NIR images of an object 420. Although not shown in fig. 4, the polarization capture device 405 may include a spectral filter/polarizer (e.g., similar to the spectral filter 310 shown in FIG. 3) optically coupled with the polarized image sensor 401, similar to the embodiment shown in FIG. 3. The spectral filter coupled to the polarized image sensor 401 may be an NIR optical filter configured to allow lights having wavelengths in a wavelength range, e.g., consider as predetermined, substantially matching the spectrum range of the polarized image sensor 401 to pass through. Note that the S401 is the reflected light), and blocking other lights with polarization different from the predetermined polarization (e.g., this feature is implicit in the above statement with respect to fig. 4, indicating that spectral filter, e.g., polarizer, passes only the lights having wavelengths in a wavelength range, e.g., predetermined range, substantially matching the spectrum range of the polarized image sensor, which is an indication of blocking other lights. and further in paragraph 0094 also indicates a light of a predetermined polarization may transmit through the polarization selective structure, whereas lights of other polarizations may be blocked. note that the spectral filter, e.g., polarizer, is capable of and/or configured to filter (e.g., block) lights with wavelengths outside of a predetermined wavelength band).
In view of the above, it is believed that the reference covers the claimed language, and the rejection is proper. Please see action below:
Terminal Disclaimer
4.	The terminal disclaimer filed on 11/10/2021, has been reviewed and is accepted. The terminal
disclaimer has been recorded.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
7.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
McEldowney (US 2021/0084206).
	Regarding claim 1, McEldowney discloses a structured-light scanning system, comprising; a structured-light source that generates an emitted polarized light with a redetermined pattern and predetermined polarization (i.e., figs. 1-4, paragraphs 0005,0031,
0043,0070-0071,0080,0094), the emitted polarized light being then projected onto and reflected from a surface of an object (i.e., fig. 4), resulting in a reflected polarized light (i.e., figs. 2 and 4, paragraphs 0035,0044,0078), a polarizer that lets the reflected polarized light pass
through while blocking other lights with polarizations different from the predetermined polarization, thereby outputting a filtered polarized light (i.e., fig. 4, paragraph 0078, also refer to the above response to remarks), and an image sensor that detects the filtered polarized light (i.e., image sensors as shown in figs. 2 and 4).
	Regarding claim 2, McEldowney discloses the system of claim 1, further comprising; a band-pass filter disposed over the image sensor (i.e., spectral filter may be a band-pass, paragraphs 0046,0078), the band-pass filter passing light with frequencies within a specific range and attenuating light with frequencies outside the range (i.e., please refer to claim 1 above), and a lens set disposed over the band-pass filter, the lens set including at least one optical lens (i.e., image sensor as shown in figs. 2-4 includes lenses, paragraphs 0035,0078), wherein the image sensor, the band-pass filter and the lens set constitute a camera module (i.e., figs. 2-4, paragraphs 0035,0078).
	Regarding claim 3, McEldowney discloses the system of claim 2, wherein the polarizer is disposed outside the camera module (i.e., paragraph 0078, spectral filter may be disposed between the polarized image sensor and the optical lenses).
	Regarding claim 8-9, the limitations claimed are substantially similar to claims 1-2
above, and is directed to the method of the system claims 1-2, which has been addressed in the in the above system claims.
	Regarding claim 10, McEldowney discloses the method of claim 9, wherein the polarizer is disposed outside the camera module (please refer to claim 3 above).
	Examiner Note: Hang (US 5011280, section 32-34, related to fig. 5) also covers the limitation as recited in claims 1 and 9. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 2021/0084206) in view of Border et al. (US 2015/0205035).
	Regarding claims 4-5, McEldowney discloses the system of claim 2, including polarizer, as discussed in the above action. McEldowney is silent in regards to, polarizer is coated on atop surface of the lens set, the top surface being opposite the image sensor, as specifies in the claim.
	However, examiner indicates that the use of coating material on the top/outside surface
and/or inside of the lens to block certain wavelengths and/or reflection based on the desired 
application is well known and used in the conventional prior art of imaging, as evidenced by
Border, paragraph 0364.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Border, into the polarization capturing device of McEldowney, by using polarization sensitive coating on the lens for polarizing purpose.
	Regarding claim 11-12, McEldowney discloses the method of claim 9, wherein the polarizer is coated on a top/bottom surface of the lens set, the top surface being opposite the image sensor (please refer to claims 4-5 above).
11.	Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 2021/0084206) in view of Hang (US 5011280).
	Regarding claim 6, McEldowney discloses the system of claim 2, including polarizer as discussed in claim 1 abo9ve.
McEldowney is silent to clearly show, wherein the polarizer is disposed between the image sensor and the band-pass filter.
Hang in the same field of endeavor (e.g., polarizer 48, image sensor 50 and band-pass filter 56 in fig. 5, also description related to fig. 5) teaches the above arrangement as claimed.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Hang, into the polarization capturing device of McEldowney, to modify the polarization of the beams, as suggested by the reference.
Regarding claim 7, McEldowney discloses the system of claim 2, including polarizer as discussed in claim 1 above.
McEldowney is silent to clearly show, wherein the polarizer is disposed between band-pass filter and the lens set.
However, examiner takes official notice to indicate that placing polarizer between filter and lens set is known and used in the conventional prior art of the record, as evidenced by Schmidt et al. (US 2020/0221068, fig. 6, elements 522,523,526). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching.
Regarding claims 13-14, please refer to claims 6-7 above.
Examiner Note: the above claimed limitation, polarizer is disposed between band-pass filter and the lens set, consider as arrangement of known elements, based on the desired application and/or construction, and therefore, consider as an obvious design choice.
Conclusion
12.	The prior art made of record also covers the limitation as recited in claims 1 and 9.
	Tyan, Jenn-Kwei WO 2020180755; entire disclosure.
Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractsce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the
organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482